DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 11/18/2020.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 11/18/2020 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.  

Claim Objections
5.	Claim 8 objected to because of the following informalities:  “representation” is spelled incorrectly in line 6.  Appropriate correction is required.
	Claim 17 is objected to because of the following informalities:  “the graph structure” does not have antecedent basis.  Appropriate correction is required.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	This application includes one or more claim limitations that explicitly use the word “step,” and are thus being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitations are “a step for generating” in Claim 17 (See also MPEP 2181 (V)).  
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “an embedding-matrix module,” “a feature-prediction module,” “a sequence-prediction module ,” “a document-generating module,” and “a section-statistics generating module” in Claims 8 and 9 (See also MPEP 2181 (V)).  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1-3, 7, 17, and 20 are rejected under 35 U.S.C. 102 as anticipated by U.S. Pat. App. Pub. No. 20210073257 (Newey).
With regard to Claim 1, Newey describes:
“A method comprising:
accessing unstructured and unformatted input text data having a first text section and a second text section; (Paragraph 54 describes that multiple section boundaries are determined in an unstructured text document 104.)
generating a first feature that represents the first text section and a second feature that represents the second text section by, at least, applying a feature-prediction layer of a machine-learning model to a first input embedding derived from the first text section and to a second input embedding derived from the second text section; (Paragraph 165 describes that a word embedding may be feature “w”.)
identifying a first section identifier for the first text section and a second section identifier for the second text section based on a predicted contextual relationship between the first text section and the second text section, (Paragraph 58 describes that text headings (cited as “section identifiers”) are predicted.)  wherein the predicted contextual relationship is determined by, at least, applying a sequence-prediction layer of the machine-learning model to the first feature and the second feature; (Paragraph 234 describes that sequence labeling model 111 (cited as “a sequence-prediction layer”) determines a relationship between the text sections.) and
generating a text document having the input text data, the first section identifier applied to the first text section, and the second section identifier applied to the second text section. (Paragraph 54 describes that structed text document 108 is generated with the text headings.)
With regard to Claim 2, Newey describes:
“generating an enhanced first feature by concatenating the first feature with a first set of statistical features of the first text section (Paragraph 165 describes that all of a set of features shown in Table 4 may be used), wherein the first set of statistical features represent syntax characteristics of the text tokens of the first text section (Paragraph 262 describes that statistical processing is used to determine the headings.  Paragraph 165 describes at least one syntactic feature, full-stop and newline are cited as “syntactic characteristics.” ); and
generating an enhanced second feature by concatenating the second feature with a second set of statistical features of the second text section (Paragraph 165 describes that all of a set of features shown in Table 4 may be used), wherein the second set of statistical features represent syntax characteristics of the text tokens of the second text section (Paragraph 262 describes that statistical processing is used to determine the headings.  Paragraph 165 describes at least one syntactic feature, full-stop and newline are cited as “syntactic characteristics.” ), wherein the sequence-prediction layer of the machine-learning model is applied to the enhanced first feature and the enhanced second feature.” (Paragraph 244 describes that the features are input into model 111.)
With regard to Claim 3, paragraph 54 of Newey describes the first section identifier is a heading identifier.
With regard to Claim 7, Newey describes “modifying a first visual appearance of the first text section within the text document by accessing a first transformation rule associated with the first section identifier; and
modifying a second visual appearance of the second text section within the text document by accessing a second transformation rule associated with the second section identifier.”
Paragraph 281 of Newey describes that different hierarchical styles can be used for different section labels based on the detected relationships between the text sections.
With regard to Claim 17, Newey describes:
“A computer program product tangibly embodied in a non-transitory machine-readable storage medium including instructions configured to cause one or more data processors to perform actions (paragraph 311, storage system 710) including:
identifying, for a text section of a sequence of text sections of unstructured and unformatted input text data, an embedding matrix for the text section, wherein the embedding matrix includes, for each token of the text section, an input embedding that represents the token; (Paragraph 165 describes that a word embedding vector may be feature “w”.  Multiple vectors create an embedding matrix.)
a step for generating a section identifier of the text section by applying at least a sequence-prediction layer of a machine-learning model to a feature representation derived from the embedding matrix, (Paragraph 234 describes that sequence labeling model 111 (cited as “a sequence-prediction layer”) determines section headings.)wherein the sequence-prediction layer generates the section identifier at least in part by detecting transitions between the text section and a previous text section in the sequence of text sections; (Paragraph 54 describes that boundaries between different sections are detected.) and
outputting the graph structure. (Paragraph 54 describes that structured text document 108 is generated with the text headings.)
With regard to Claim 20, Newey describes “generating an enhanced feature representation by concatenating the feature representation (Paragraph 165 describes that all of a set of features shown in Table 4 may be used) with a set of feature values derived from statistical features that represent one or more syntactic characteristics of the text section (Paragraph 262 describes that statistical processing is used to determine the headings.  Paragraph 165 describes at least one syntactic feature, full-stop and newline are cited as “syntactic characteristics.” ), wherein the sequence-prediction layer is applied to the enhanced feature representation to generate the section identifier.” (Paragraph 244 describes that the features are input into model 111.)

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 5, 8, 9, 11-13, 15, and 18 are rejected under 35 U.S.C. 103 as unpatentable over Newey in view of U.S. Pat. No. 10,937,444 (Suendermann-Oeft et al, hereinafter “Suen”).
With regard to Claim 5, Newey does not explicitly describe this subject matter.  However, Suen describes “the feature-prediction layer uses a Convolutional Neural Network (CNN), (Column 4, lines 16-31 describes using a CNN) and wherein applying the feature-prediction layer includes applying two or more convolution layers of the CNN to the first input embedding and the second input embedding.” (Column 4, lines 16-31 describes embedding layer 211 and subsequent layers 212 and 213.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the CNN as described by Suen into the system of Newey to learn useful features, as described in column 4, lines 6-7 of Suen.
With respect to Claim 8, Newey describes:
“an embedding-matrix module configured to generate an embedding matrix for a text section of unstructured and unformatted input text data; (Paragraph 165 describes that a word embedding vector may be feature “w”.  Multiple vectors create an embedding matrix.)
a sequence-prediction module configured to identify a section identifier of the text section by applying a sequence-prediction layer of the machine-learning model to the feature representation, (Paragraph 234 describes that sequence labeling model 111 (cited as “a sequence-prediction layer”) determines section headings.) wherein the section identifier represents a type of section associated with the text section within the unstructured and unformatted input text data, (Paragraph 281 of Newey describes that different hierarchical styles can be used for different types of section labels based on the detected relationships between the text sections.) and wherein the section identifier is identified by applying the feature representation with one or more weights derived from processing other feature representations of previous or subsequent text sections of the input text data; (Paragraph 133 describes that feature weights are determined by training.) and
a document-generating module configured to generate a text document having the unstructured and unformatted input text data, wherein the section identifier is applied to the text section.” (Paragraph 54 describes that structed text document 108 is generated with the text headings.)
Newey does not explicitly describe “a feature-prediction module configured to generate a feature representation of the text section by applying a feature-prediction layer of a machine-learning model to the embedding matrix, wherein the feature representation identifies one or more semantic characteristics of the text section.”
However, column 1, lines 61-65 describes that features used in a text recognition model can include part of speech features, cited as “semantic characteristics.”  Column 3, lines 46-55 of Suen describes that the device includes a NN that predicts feature scores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as described by Suen into the system of Newey to provide both learned and hand crafted features, as described in column 2, lines 9-11 of Suen.
With regard to Claim 9, Newey describes “a section-statistics generating module configured to generate an enhanced feature representation by concatenating the feature representation (Paragraph 165 describes that all of a set of features shown in Table 4 may be used) with a set of feature values derived from statistical features that represent one or more syntactic characteristics of the text section (Paragraph 262 describes that statistical processing is used to determine the headings.  Paragraph 165 describes at least one syntactic feature, full-stop and newline are cited as “syntactic characteristics.” ), wherein the sequence-prediction layer is applied to the enhanced feature representation.” (Paragraph 244 describes that the features are input into model 111.)
With regard to Claim 11, Newey does not explicitly describe this subject matter.  However, Suen describes “the statistical features include a quantity of a first set of text tokens of the text section, wherein text tokens of the first set of text tokens indicate a part of speech.”  (Column 1, lines 61-65 of Suen describes that features used in a text recognition model can include part of speech features)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as described by Suen into the system of Newey to provide both learned and hand crafted features, as described in column 2, lines 9-11 of Suen.
With regard to Claim 12, Newey describes “the statistical features include a quantity of text tokens in the text section.”  Paragraph 165 includes features that include text tokens, such as “w.”
With regard to Claim 13, Newey describes paragraph 54 of Newey describes the first section identifier is a heading identifier.
With regard to Claim 15, Newey does not explicitly describe this subject matter.  However, Suen describes “the feature-prediction layer uses a Convolutional Neural Network (CNN), (Column 4, lines 16-31 describes using a CNN) and wherein applying the feature-prediction layer includes applying two or more convolution layers of the CNN to the first input embedding and the second input embedding.” (Column 4, lines 16-31 describes embedding layer 211 and subsequent layers 212 and 213.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the CNN as described by Suen into the system of Newey to learn useful features, as described in column 4, lines 6-7 of Suen.
With regard to Claim 18, Newey does not explicitly describe this subject matter.  However, Suen describes “the feature representation is derived by applying a convolutional neural network (CNN) of the machine-learning model to the embedding matrix.” (Column 4, lines 16-31 describes using a CNN)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the CNN as described by Suen into the system of Newey to learn useful features, as described in column 4, lines 6-7 of Suen.

12.	Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Newey in view of U.S. Pat. App. Pub. No. 20220094704 (Tavallaee et al., hereinafter “Tav”).

With regard to Claim 4, Newey does not explicitly describe this subject matter.  However, Tav describes “adding a first number of text tokens to the first text section and a second number of text tokens to the second text section, such that the first text section and the second text section include the same number of tokens.”
Paragraph 34 of Tav describes that logs (cited as “sections”) are padded with tokens so as to be the same length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the token padding as described by Tav into the system of Newey to facilitate comparisons between the sections, as described in paragraph 34 of Tav.

13.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Newey in view of U.S. Pat. App. Pub. No. 20210390316 (Schoneveld).
With regard to Claim 6, Newey does not explicitly describe this subject matter.  However, Schoneveld describes “the sequence-prediction layer uses a Long Short Term Memory (LSTM) network, wherein one or more outputs generated by applying the LSTM network are backpropagated to optimize parameters of the CNN.”  Paragraph 175 of Schoneveld describes that an error is backpropagated through an RNN and the backpropagation affects the CNN parameters.  Paragraph 144 describes that the RNN can be an LSTM.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the backpropagation as described by Schoneveld into the system of Newey to provide better model performance, as described in paragraph 172 of Schoneveld.

14.	Claims 16 and 19 are rejected under 35 U.S.C. 103 as unpatentable over Newey in view of Suen and further in view of Schoneveld.
With regard to Claim 16, Newey in view of Suen does not explicitly describe this subject matter.  However, Schoneveld describes “the sequence-prediction layer uses a Long Short Term Memory (LSTM) network, wherein one or more outputs generated by applying the LSTM network are backpropagated to optimize parameters of the CNN.”
Paragraph 175 of Schoneveld describes that an error is backpropagated through an RNN and the backpropagation affects the CNN parameters.  Paragraph 144 describes that the RNN can be an LSTM.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the backpropagation as described by Schoneveld into the system of Newey in view of Suen to provide better model performance, as described in paragraph 172 of Schoneveld.
With regard to Claim 19, Newey in view of Suen does not explicitly describe this subject matter.  However, Schoneveld describes “the sequence-prediction layer uses a bidirectional Long Short Term Memory (LSTM) network to generate the section identifier, wherein learned parameters from applying the LSTM network are propagated to adjust parameters of the CNN.”
Paragraph 175 of Schoneveld describes that an error is backpropagated through an RNN and the backpropagation affects the CNN parameters.  Paragraph 144 describes that the RNN can be an LSTM.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the backpropagation as described by Schoneveld into the system of Newey in view of Suen to provide better model performance, as described in paragraph 172 of Schoneveld.

15.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Newey in view of Suen and further in view of U.S. Pat. App. Pub. No. 20210209421 (Liu et al., hereinafter “Liu”)..
With regard to Claim 19, Newey in view of Suen does not explicitly describe this subject matter.  However, Liu describes “the set of feature values are generated by applying a fully connected neural network to the statistical features of the text section.”
Paragraph 60 of Liu describes that statistical features are processed using a fully connected layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fully connected layer as described by Liu into the system of Newey in view of Suen to obtain statistical feature vectors that characterize the knowledge in terms of length, structure, and format, as described in paragraph 61 of Liu.

16.	Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Newey in view of Suen and further in view of U.S. Pat. App. Pub. No. 20220067558 (Yanagawa et al., hereinafter “Yana”).
With regard to Claim 19, Newey in view of Suen does not explicitly describe this subject matter.  However, Liu describes “embedding-matrix module is configured to truncate a set of text tokens to the text section to reduce a quantity of the text tokens to a predetermined size.”
Paragraph 22 of Yana describes a device that convers text to tokens, and truncates text greater than a predetermined size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the truncation as described by Yana into the system of Newey in view of Suen to limit the amount of text considered, as described in paragraph 22 of Yana.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. App. Pub. No. 20200081923 (Chan et al.) also describes determining sections in text.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656